Cite as 2017 Ark. 243


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-99-126


CHARLES GREEN                                    Opinion Delivered September 14, 2017
                              PETITIONER
                              PRO SE MOTION FOR TRIAL
V.                            TRANSCRIPT UNDER
                              ARKANSAS RULE OF APPELLATE
 STATE OF ARKANSAS            PROCEDURE–CRIMINAL 19
                   RESPONDENT [MISSISSIPPI COUNTY CIRCUIT
                              COURT, CHICKASAWBA
                              DISTRICT, NO. 47BCR-97-86]


                                                 RESPONSE ORDERED.


                       COURTNEY HUDSON GOODSON, Associate Justice

        Petitioner Charles Green requests that he be provided with a copy of his trial record

 filed on appeal. No response has been filed to Green’s motion under Arkansas Rule of

 Appellate Procedure–Criminal 19 (2016), and we therefore direct Thomas A. Young, who

 represented Green on appeal, to provide a response in accord with this opinion.

        The Arkansas Court of Appeals affirmed a judgment reflecting petitioner Green’s

 conviction on a charge of first-degree murder. Green v. State, CR-99-126 (Ark. App. Sept.

 8, 1999) (unpublished) (original docket number CACR99-126). Green, who asserts that

 he is indigent, filed his motion for transcript in which he requests a copy of the trial record

 under Rule 19. In the motion, he indicates that he has requested a copy of the transcript

 and record from three attorneys who represented him and that he served those three

 attorneys with notice of the motion.
                                   Cite as 2017 Ark. 243

       Young is one of the three attorneys whom Green indicates he served, and he is listed

on the docket for the court of appeals as the attorney who filed the record on appeal and

represented Green throughout the appeal. See Ark. R. App. P.–Crim. 19(b). Young must

respond even if he believes the motion has no merit, and Rule 19 makes counsel’s response

mandatory. Geatches v. State, 2016 Ark. 452, at 4, 505 S.W.3d 691, 693. Accordingly, we

direct Young to file the response required by Rule 19. He must state (1) whether he has

the requested copy in his possession; (2) whether, if so, the copy is paper or some other

format; (3) whether the copy was provided to his client. See Ark. R. App. P.–Crim. 19(b).

If Young’s response states that he has a copy in his possession, but he has not provided it to

his client, then the response must also either commit to provide the requested documents

or provide good cause for the failure to do so. See Ark. R. App. P.–Crim. 19. Young’s

response must be received within ten days of this opinion. After we have received Young’s

response, we will address Green’s request that he be provided a copy of the transcript at

State expense.

       Response ordered.




                                              2